DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7, 10-12 16, 19, 23-25 are objected to because of the following informalities:  
Claim 5 recites the limitation, “during said extrusion step.”  While it is clear that this refers to the “extruding” as recited in claim 1, for consistency, the limitation should be amended to recite, “during said extruding.” 
Claim 7 recites the limitation, “said retorting step comprising.”  While it is clear that this refers to the “retorting” as recited in claim 1, for consistency, the limitation should be amended to recite, “said retorting comprising.” 
Similarly, claim 10 and 23 recite, “said retorting step.”  While clear that this refers to “retorting” as recited in claim 1 for consistency the limitation should be amended to, “said retorting.”  
Claim 15, 16 and 28 recite, “said extrusion step”. For consistency, this limitation should be amended to recite, “said extruding.” 
Similarly, claim 19 recites, “during said extrusion step;” and for consistency, this limitation should be amended to recite, “during said extruding.”
Claims 11, 12, 24 and 25 recite the limitation, “the step of retorting.”  For consistency, this should be amended to recite, “the retorting” or “said retorting.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the total STE contributed during the process” and “the total SME contributed during the process.”  Claim 16 similarly recites, “the total SME” and “the total STE.”  
These limitations lack proper antecedent basis.  
Claim 4 recites the limitation, “said extruder” on line 1.  This limitation lacks proper antecedent basis to the claim from which it depends.
Claim 4 recites the limitation, “said extruder including an elongated barrel with at least one elongated, axially rotatable, helically flighted screw…”  However, claim 1 recites that the extruder is a twin-screw extruder.  Therefore, it appears that claim 4 conflicts with claim 1 because, claim 4 allows for the extruder to have a single screw while claim 1 recites that the extruder has two screws.
Claim 4 also recites the limitation, “said barrel” and “said extruder barrel.”  These limitations lack proper antecedent basis. 
Claims 6 and 16 recite the limitation, “the step of rotating.”  This limitation lacks proper antecedent basis tot eh claim from which it depends.  This rejection can be overcome by amending the limitations to recite, “a step of rotating.”
Claims 8 and 21 recite the limitation, “said elevated temperature” and “said pressure.”  These limitations lack proper antecedent basis, as claim 7 and 20, from which claims 8 and 21 respectively depend, recites, “elevated temperatures and pressures”
Claims 10 and 23 recite the limitation, “the step of drying.”  This limitation lacks proper antecedent basis to the claim from which it depends.
Claims 13 and 26 recite the limitation, “the step of cutting.”  This limitation lacks proper antecedent basis to the claim from which it depends.
Claims 14 and 27 recite “said extrudate having a retort integrity value of greater than about 400 grams.”  This limitation lacks proper antecedent basis as it is unclear as to whether the retort integrity is referring to the extrudate before or after being retorted. 
Claims 2, 3, 5, 6, 9, 11, 12, 15, 17--20, 22, 24, 25, 28-30 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reynes (US 20160219904) or Rayner (US 20150208689).
Regarding claims 29 and 30, it is noted that the claims are product by process claims.  As such, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In this regard, it is noted that the claims are 
Also, Rayner discloses a “feed product” (see at least, the abstract: pet food products) that are extruded (paragraph 66) and subsequently retort sterilized (see paragraph 67) and where the product can preferably comprise 0% gluten (see the abstract, “preferably does not contain any gluten”).  Rayner also does not disclose using any wheat flour, and therefore reads on 0% wheat flour. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6, 7, 9-14, 16-18, 20, 22-27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plattner (US 20110086151 cited on IDS) in view of Huber (US 20040234580 cited on IDS) in view of Lee (US 5456934 cited on IDS) and Doare-Broux (US 20130209614 cited on IDS)
Regarding claims 1 and 16, Plattner teaches preparing a feed product (paragraph 12 - pet feeds) comprising the steps of forming a mixture of feed ingredients (see paragraph 5, mixtures, such as… animal feeds”; paragraph 9: “blended”; paragraph 10: “mixtures thereof”).  Plattner teaches that the feed ingredients can include starch (paragraph 10) which can be in pure form or in the form of grains, flours or meals, as well as in native form.  As such, and since the claim states that there can be 0% gluten and 0% wheat flour, Plattner encompasses a mixture that can have 0% gluten and 0% wheat flour.
Plattner further teaches preconditioning the mixture to moisturize and partially cook the mixture by adding steam or water (see paragraph 52) to the mixture during agitation (see paragraph 59) thereof for a residence time of 30 seconds to 5 minutes (see paragraph 58), thus falling within and encompassing the claimed range, in order to yield a preconditioned mixture having a temperature from about 55-95°C (see paragraph 58, 100-212°F, which encompasses the claimed range) and a cook value of at least 15% (see paragraph 9, 15-60% cook; paragraph 58, “at least about 15%”; “15-45%”), which thus falls within the claimed range of 15-60%.  Plattner further teaches that the preconditioning step can contribute 268 kJ/kg to the mixture (see table 1, 
Plattner further teaches extruding the preconditioned mixture to produce an extrudate, using twin screw extruders (see paragraph 9 - “one or more elongated, helically flighted, axially rotating screws”; “twin screw extruder”).  The twin screw extruder has been taught to subject the preconditioned mixture to pressures such as 600psi up to 1000psi (see paragraph 48), which equates to  4136kpa up to 6894kpa, and thus falls within the claimed range.  Plattner teaches maximum extruder temperatures of, for example 90°C, thus making it reasonable to conclude that the product would have also been at similar temperatures, especially since Plattner also teaches the extrusion step contributing a specific thermal energy of 231kJ/kg, which equates to 64 kWhr/T; and an SME of 14.1 kWhr/T (see Table 1, Run 10) for example, which thus fall within the claimed ranges of 0-90 and 5-50, respectively.  As recited in claim 16, Plattner teaches a residence time within the extruder to be between 10-60 seconds and more preferably between 20 and 50 seconds and thus overlapping with the claimed range.  
Regarding the total STE contributed during the process to the mixture being from about 15-180 kWhr/T and the total SME contributed to the mixture being 5-50 kWhr/T and an SME to STE ratio of about 0.1:1 to 0.95:1, Plattner teaches a total specific energy input of 200 -700 kJ/kg (i.e. 56-194 kWhr/T) (see paragraph 48).  Using a SME to STE ratio of 0.25/1 (see at least paragraph 60 where the ratio of total STE to SME is 4), Plattner thus encompasses a specific mechanical energy of 14-48.5kWhr/T (0.25x56 
Further regarding the particular temperature of the mixture during preconditioning being from about 55-95°C, if it could have been construed that Plattner is not specific regarding the temperature of the mixture in the preconditioning step, then it is noted that Huber teaches a process for preparing a feed product comprising forming a mixture of feed ingredient and preconditioning the mixture to a temperature of 90°C for moisturizing and partially cooking the mixture prior to extrusion (see paragraph 25 and table 1, “preconditioner discharge temp of 66°C; Table 2, “preconditioner discharge temp” of 90°C).  Table 1 of Huber further teaches that the preconditioning also uses steam (see “Steam Flow to Preconditioner”) thus suggesting that steam has been added to the mixture.  Huber also teaches extruding the preconditioned mixture to produce an extrudate (see paragraphs 25 and 26).  To thus modify Plattner, who already teaches preconditioning and to precondition the mixture so that it has a temperature of 90°C, for example, would have been obvious to one having ordinary skill in the art, for achieving the desired moisture and partial cooking of the mixture prior to extrusion.  
Claims 1 and 16 also differ from Plattner in specifically reciting that the extrudate has been retorted.  
However, Huber further teaches that the extrudate can be retorted (see paragraph 28 - “…the principles of the invention can be applied with canned/retorted...”).   If it could have been construed that Huber did not disclose an active step of retorting, then it is noted that Lee further teaches extruding a pet feed mixture (column 1, lines 13-21; column 7, line 55) and where the extruded product has been retorted (see at least the abstract: “retort-stable, shaped food piece”; column 1, lines 5-10).  Doare-Broux also teaches that it has been notoriously conventional to retort (paragraph 6, 71) preconditioned (paragraph 57), extruded (paragraph 46; 60) feeds for the purpose of maintaining sterility.  The prior art thus teaches that it has been notoriously conventional to retort extruded feed products for the art recognized function of maintaining sterility of the extrudate.  To thus modify Plattner and to retort the extrudate would have been obvious to one having ordinary skill in the art, for this same purpose.  
Regarding claim 2, Plattner teaches that the mixture can include starch bearing ingredients (see at least, the abstract).   Plattner further teaches in paragraph 21 that the starch bearing materials have a minimum of 55% cook, and can encompass 80-95% cook, which determines the extent of starch gelatinization.  Therefore, Plattner is seen to suggest starch gelatinization within the range of 75-100%.
Regarding claims 3 and 17
Regarding claims 4, 16 and 18, Plattner also teaches an extruder including an elongated barrel with at least one axially rotatable helically flighted screw (see figure 3), and the extruding step including rotating twin screws (see figure 6, paragraph 9) and moving the preconditioned mixture through the barrel, while directly injecting steam into the barrel (see figure 3, item 48, 50; paragraph 32).  
Regarding claims 6 and 16, Plattner also suggests extruder rotating speeds of 400 and 500 rpm (paragraph 88, 91), which falls within the claimed range.
Regarding claims 7, 9, 20 and 22, the claims differ from Plattner in specifically reciting that the retorting step comprises the steps of placing the extrudate in a sealed container, and subjecting said sealed container to elevated temperatures and pressures over a period of time in order to sterilize said extrudate therein; and said sealed container selected from the group consisting of a can or pouch.
Huber teaches on paragraph 20 and 28 that the invention can also be used for “canned/retorted” feeds.  This is seen to suggest placing the extrudate in a sealed container and subjecting the sealed container to elevated temperatures and pressures over a period of time to sterilize the extrudate.   Lee also suggests sealing the extrudate within a can to retort (see column 10, lines 17-28).  Retorting would have been known to one having ordinary skill in the art to expose the extrudate to elevated temperature and pressures.  Modification of Plattner to seal the extrudate within a can and then retorting would have been obvious to one having ordinary skill in the art, for the purpose of sterilizing the feed product.
Regarding claims 10 and 23
Claims 10 and 23 differ in specifically reciting a step of drying said extrudate to a moisture level of from about 12-30% by weight prior to said retorting step.
Huber teaches that the extruded product can have a moisture content of 15% or 15-30% (see paragraph 23, and page 9, claim 48).  Regarding drying to arrive at a moisture content of 12-30%, Huber teaches that it has been conventional to perform a drying step after extrusion to reach a particular moisture content for the extrudate (see paragraph 33 and 44).  Since Huber already teaches extruded moisture contents of 15% and 15-30% (see paragraph 23), to thus modify Plattner, and to arrive at a moisture content of, for example 13% by drying the extrudate, would clearly have been obvious to one having ordinary skill in the art, as a conventional expedient for arriving at the desired moisture content for the extruded product. 
Regarding claims 11 and 24
Claims 12 and 25 differ from the combination in specifically reciting including the step of retorting said extrudate with other feed ingredients.
It is noted that the claim is not clear if the other feed ingredients are within the same sealed container as that taught by the combination.  In any case, Lee teaches that it has been conventional to combine extruded pet foods with gravy, sealed within a can and then retorted (see column 12, lines 25-34).  To thus modify the combination and to include additional ingredients within the package prior to retorting would have been obvious to one having ordinary skill in the art, based on the desired combination of ingredients that are to be packaged together.
Regarding claims 13 and 26, the claims differ from Plattner in specifically reciting a step of cutting the extrudate to form extrudate pieces and then retorting the extrudate pieces.  Huber teaches cutting the extrudate (see paragraph 32).  On paragraph 28, Huber suggests that the product can be canned and retorted and thus suggests retorting the extruded, cut product.  Lee also teaches retorting cut pieces that have been extruded (see column 10, lines 17-28).
To thus modify Plattner and to cut the extrudate and then retort the cut pieces would clearly have been obvious to one having ordinary skill in the art, for the purpose of sterilizing the product as it was desired when packaged.
Regarding claims 14 and 27, it is noted that the claims differ in specifically reciting the extrudate having a retort integrity value of greater than about 400 grams.
However, Plattner teaches using twin screw extruders for producing pet feeds (paragraph 12), where the extrudate moisture content can be 13%, for example, (see paragraph 88).  Plattner further teaches applying ratios of total SME to STE that falls 
Plattner also teaches pressures during extrusion that are seen to fall within the pressure range disclosed in Applicant’s specification (see Plattner paragraph 48; Applicant’s specification page 3, line 11).   Lee is also seen to evidence that low SME input and high pressure conditions during extrusion can assist to provide retort integrity (see column 6, lines 59-66).  Lee also teaches similar types ingredients as that of Plattner and Applicant.  
In view of the combination teaching similar ingredients using similar processing conditions, there would have been a reasonable expectation that similar processing conditions for similar ingredients would have resulted in similar properties, absent a sufficient showing to the contrary.    
Regarding claims 29 and 30, the combination is seen to suggest the product implied by claims 1 and 16.  That is, the combination teaches a feed product that is an extruded product that is a mixture of feed ingredients and contains from 0-12% by weight gluten and from 0-12% by weight of wheat flour.  Specifically, Plattner teaches a mixture of feed ingredients that need not include wheat flour or gluten and the combination further teaches such products after being extruded are retorted for sanitary purposes.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 4 and 16 above, which relies on Plattner (US 20110086151) as the primary reference, and in further view of Archer (US 3548926 cited on IDS)
Claims 5 and 19 differ from the combination in specifically reciting, “said at least one screw having a hollow core, including the step of injecting steam into said hollow core during said extrusion step.”
However, Archer teaches using hollow screws for extrusion (see figures 4-5) where the hollow screws allow for sending heat transfer mediums such as steam through the screws (see column 2, lines 25-59), where such a technique has been taught for providing superior heat transfer, better mixing and less sticking of the material to the processor flight (see column 1, lines 33-40).  To thus modify the combination and to similarly use hollow screws with steam injected therein would have been obvious to one having ordinary skill in the art, for the similar purpose of providing superior heat transfer and better mixing as well as less sticking of the material to be processed.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 7 and 20 above, which relies on Plattner (US 20110086151) as the primary reference, and in further view of Freck (US 3900573 cited on IDS).
Regarding claim 8, the combination applied to claim 40 teaches retort sterilization using sealed containers.  
Claim 8 differs in specifically reciting, “said elevated temperature being from about 105-170°C and said pressure being from about 4-12psi.”
Freck teaches that normal retort sterilization conditions include temperatures of about 240-270°F (i.e. 115-132°C) and pressures of 10-30 psi (see column 2, line 65 to column 3, line 5).   Since the combination already teaches retort treatment of sealed containers, to thus modify the combination and to use conventional retort temperatures and pressures would have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite sterility to the packaged food. 

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1 and 16 above, which relies on Plattner (US 20110086151) as the primary reference, and in further view of Wenger (US 20150367298).
Claims 15 and 28 differ from the combination applied to claims 1 and 16 in specifically reciting, “said extrusion step being carried out to yield extrudate at a rate from about 400-6000 kg/hr.”
It is noted however, that Plattner also teaches product mass flow in the pre-condition of approximately 1600 kg/hr, thus suggesting flow from the preconditioner to the extruder at a similar rate.  Nonetheless, Wenger further teaches extrusion feed rates of 2000-4500 kg/hr thus suggesting extrusion at a rate between 400-6000 kg/hr.  Modification of the combination to thus modify the rate at which the product would have been extruded would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design so as to achieve the requisite yield of the extrudate for a given period of time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 16-27, 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-50 of copending Application No. 16/406151 in view of Plattner (US 20110086151). 
Regarding claims 1 and 16, copending claims 35, 47-50 teach a process for preparing a food product comprising forming a mixture of feed ingredients.  The copending claims do not disclose wheat flour or gluten and therefore read on 0% of each.  The copending claims further teach preconditioning a mixture while adding steam 
While the copending claims are not specific as to the residence time and temperatures for preconditioning and the pressure during extrusion, Plattner teaches a residence time of 30 seconds to 5 minutes (see paragraph 58), thus falling within and encompassing the claimed range, in order to yield a preconditioned mixture having a temperature from about 55-95°C (see paragraph 58, 100-212°F, which encompasses the claimed range) and a cook value of at least 15% (see paragraph 9, 15-60% cook; paragraph 58, “at least about 15%”; “15-45%”), which thus falls within the claimed range of 15-60%.  Plattner also teaches extruding the preconditioned mixture to produce an extrudate, using twin screw extruders (see paragraph 9 - “one or more elongated, helically flighted, axially rotating screws”; “twin screw extruder”).  The twin screw extruder has been taught to subject the preconditioned mixture to pressures such as 600psi up to 1000psi (see paragraph 48), which equates to  4136kpa up to 6894kpa, and thus falls within the claimed range.  
Modification of the copending claims to use conventional operating conditions for the preconditioner and extruder would have been obvious to one having ordinary skill in the art for achieving the requisite properties to the extruded product.
Regarding claim 2, Plattner teaches that the mixture can include starch bearing ingredients (see at least, the abstract).   Plattner further teaches in paragraph 21 that the starch bearing materials have a minimum of 55% cook, and can encompass 80-95% cook, which determines the extent of starch gelatinization.  Therefore, Plattner is seen to suggest starch gelatinization within the range of 75-100%.
Regarding claims 3 and 17 Plattner teaches a ratio of SME to STE of 0.25.  Therefore, the combination teaches a ratio within the claimed range.  
Regarding claim 4, 16 and 18, copending claims 35 and 36 teach elongated, axially rotatable helically flighted screws and directly injecting steam into the barrel during said extrusion.
Regarding claim 5 and 19, copending claim 37 teaches at least one screw having a hollow core.
Further regarding claims 6 and 16, in view of copending claim 38, the combination teaches extrusion at 200-700rpm.
Regarding claim 7 and 20, copending 40 teaches sealing the extrudate in a sealed container, and subjecting to elevated temperature and pressure to sterilize the extrudate.
Regarding claim 8-14, 21-27 copending claims 33 and 41-46 teach the recited temperature and pressure conditions; using a can or pouch; drying the extrudate to 12-30%; retorting without substantial drying thereof; retorting with other feed ingredients; cutting the extrudate and a retort integrity value of 400 grams.
Regarding claims 29 and 30, it is seen that the method taught by the copending claims would have produce a product as recited in claims 29 and 30
This is a provisional nonstatutory double patenting rejection.

Claims 15 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-50 of copending Application No. 16/406151 in view of Plattner (US 20110086151) as applied above, and in further view of Wenger (US 20150367298).
Claims 15 and 28 differ from the combination applied to claims 1 and 16 in specifically reciting, “said extrusion step being carried out to yield extrudate at a rate from about 400-6000 kg/hr.”
It is noted however, that Plattner also teaches product mass flow in the pre-condition of approximately 1600 kg/hr, thus suggesting flow from the preconditioner to the extruder at a similar rate.  Wenger further teaches extrusion feed rates of 2000-4500 kg/hr thus suggesting extrusion at a rate between 400-6000 kg/hr.  Modification of the combination to thus modify the rate at which the product would have been extruded would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design so as to achieve the requisite yield of the extrudate for a given period of time.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792